 Case 1:19-cv-09083-NLH Document 20 Filed 06/19/20 Page 1 of 4 PageID: 310



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   REGINAL LEE DAVIS,                    1:19-cv-9083 (NLH)

                   Petitioner,           MEMORANDUM OPINION & ORDER

         v.

   WARDEN CAMDEN COUNTY
   CORRECTIONAL FACILITY,

                   Respondent.


APPEARANCES:

Reginal Lee Davis
400004618/157254B
Camden County Correctional Facility
330 Federal Street
Camden, NJ 08102

     Petitioner pro se

HILLMAN, District Judge

     WHEREAS, Petitioner Reginal Lee Davis is proceeding pro se

with an amended petition for writ of habeas corpus pursuant to

28 U.S.C. § 2254, see ECF No. 16; and

     WHEREAS, Habeas Rule 4 requires the assigned judge to sua

sponte dismiss a habeas petition or application without ordering

a responsive pleading under certain circumstances, 28 U.S.C. §

2254 Rule 4; and

     WHEREAS, Habeas Rule 2 requires the petition to “specify

all the grounds for relief available to the petitioner” and to
 Case 1:19-cv-09083-NLH Document 20 Filed 06/19/20 Page 2 of 4 PageID: 311



“state the facts supporting each ground,” see 28 U.S.C. § 2254

Rule 2(c); and

     WHEREAS, in Ground One of his amended petition, Petitioner

writes: “Legal name, legal maxins, title territories,

ordinances, regulations treaties, customs, inheritance,

inventions, monopoly, bank global wide business seisin,

treasuries ambassador marriages ports emancipate diplomatic

immunities.”    ECF No. 16 at 6.    In the supporting facts section,

Petitioner writes: “Birth certificate, declaration of the rights

of indigenous people my case was being heard in Philadelphia

via: Patrick Dugan Warrant No. CP-51-CR-0005687-2016, MC-51-CR-

0015189-2016 See Bench Warrant, MC-51-002862-2015 Kidnapped 4-

20-2017 via: Internal Affairs of C.C.C.F Denied Interstate

Agreement on Detainers.”     Id.; and

     WHEREAS, Petitioner’s other submissions in support of his

amended petition are incomprehensible, consisting “of jargon,

stirred into a pot of vitriol, to yield an abysmal stew of

unknowable contents.”     Britton v. City of Atl., No. 17-1986,

2018 WL 1837803, at *3 (D.N.J. Apr. 18, 2018).         Petitioner seems

more concerned with creating acrostic paragraphs than with

stating his legal arguments.      See, e.g., ECF No. 16 at 15

(spelling out “midsets”, “fraud”, and “f-ck YOU!”); id. at 24

(spelling out “Smartass” “Facts”, “Dates”, “Caged”, and

“Jails”); and

                                    2
 Case 1:19-cv-09083-NLH Document 20 Filed 06/19/20 Page 3 of 4 PageID: 312



     WHEREAS, “[t]he law does not require, nor does justice

demand, that a judge must grope though . . . irrational, prolix

and redundant pleadings, containing matters foreign to the issue

involved in a proceeding for a writ of habeas corpus, in order

to determine the grounds of petitioner's complaint.”          Passic v.

State, 98 F. Supp. 1015, 1016–17 (E.D. Mich. 1951).          The habeas

rules require Petitioner to clearly state his arguments to the

Court in the manner set forth on the Clerk’s form, see generally

28 U.S.C. § 2254 Rule 2; and

     WHEREAS, the Court will instruct the Clerk to send

Petitioner a new habeas form.      Petitioner must fill out the form

with all of the claims he wishes the Court to consider.           Each

claim is to be listed out individually along with its supporting

facts.   The Court urges Petitioner to state the claims he wants

the Court to review in a short, plain matter without resorting

to “pointless rhetoric, senselessly-picked Latin terms,

irrelevant constitutional excerpts, etc.”        El Ameen Bey v.

Stumpf, 825 F. Supp. 2d 537, 557 (D.N.J. 2011),

     THEREFORE, IT IS on this       19th      day of June, 2020

     ORDERED that the amended petition for writ of habeas corpus

shall be administratively terminated as deficient under 28

U.S.C. § 2254 Rule 2; and is further

     ORDERED that Petitioner may, within 45 days of the date of

this order, file a second amended § 2254 petition on the form

                                    3
 Case 1:19-cv-09083-NLH Document 20 Filed 06/19/20 Page 4 of 4 PageID: 313



provided by the Clerk.     The second amended petition must comply

with the rules governing habeas corpus pleadings, specifically

by clearly listing out each claim individually along with its

supporting facts; and it is further

     ORDERED that the Clerk shall send Petitioner a blank § 2254

form, AO 241 (modified):DNJ-Habeas-008(Rev. 01-2014); and it is

finally

     ORDERED that the Clerk shall serve a copy of this Order

upon Plaintiff by regular mail and administratively terminate

this case.   The Clerk shall reopen this matter upon receipt of

the second amended petition.


                                           s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    4
